     Case 2:15-cv-02448-TLN-KJN Document 183 Filed 05/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                           IN THE UNITED STATES DISTRICT COURT

 7                      IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA

 8                                     SACRAMENTO DIVISION
 9

10   DANIEL E. GONZALEZ,                                    2:15-cv-2448 TLN KJN
11                                         Plaintiff,       ORDER
12                 v.                                       Judge:         Hon. Troy L. Nunley
                                                            Trial Date:    None
13
     DEPARTMENT (BUREAU) OF REAL
14   ESTATE, et al.,
15                                      Defendants,
16

17          It is hereby ordered that defendants’ Request for Extension of Time is granted. The
18   Discovery and Scheduling Order is amended as follows:
19          1.     The deadline for the completion of plaintiff’s deposition is July 31, 2020.
20          2.     The deadline for the completion of all law and motion matters, except discovery-
21   related matters, is September 18, 2020.
22

23   DATED: May 14, 2020
24
                                                               Troy L. Nunley
25                                                             United States District Judge

26

27

28
                                                        1
                                                                                       2:15-cv-2448 TLN KJN
